•Trátase en este caso de una acción en cobro de dinero originada de nn contrato de compraventa de finca rústica otorgada por escritura pública por precio de $250, siendo la contención qne si bien se hizo constar dicho precio én la escritura, el verdadero precio fné de $1,000 según doeu-' mentó privado suscrito por las partes un día antes del otor-gamiento de la escritura.
La corte inferior sostuvo la imputación de falsedad he-cha al documento privado y, haciendo aplicación del caso de Hernández v. Fernández, 17 D.P.R. 112-117, declaró sin lugar la demanda, con costas.
Después de un examen de los autos y del. documento ta-chado de falso, el Tribunal Supremo resolvió que no hay base para concluir que fue errónea la apreciación de la prueba ni la imposición de costas, como pretendía la ape-lante.

Confirmada la sentencia apelada.

.El Juez Presidente Señor del Toro,
emitió la.opinión del tribunal.